b 37 Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.1 Page 1o0f 11 _

 

 

 

 

 

FILED -GR
June 21, 2019 1:46 PM
CLERK OF COURT
x U.S. DISTRUCT COURT
= WESTERN osm OF HIGAN
PETITION UNDER 28 USC § 2254 FOR WRIT OF BY: cw SCANNED we Naha
HABEAS CORPUS BY A PERSON IN STATE CUSTODY |
UNITED STATES DISTRICT COURT District WESTERN 2:19 -cv-1 20 =
MICAH ISHONE QUINN Docket or Case No.: Manrtan Vermaat US. Magistrate Judge
x. Ionia Correctional Facility Prisoner No.: # 948357
Name of Petitioner (include name under which convicted) Name of Respondent (authorized person having custody)

 

 

MICAH ISHONE QUINN v. + JOHN DAVIS, WARDEN

 

 

The Attorney General of the State of Michigan

 

 

PETITION

 

 

 

 

1. (a) Name and location of court that entered the judgment of conviction you are challenging

 

 

 

Muskegon County Circuit Court
(b) Criminal docket or case number: 14-064748-FC
|
2. ate of judgment of conviction: January 21, 2017

 

 

 

 

 

3. Identify all counts and crimes for which you were convicted and sentenced in this case

The Petitioner appeals as of right his jury trial convictions of armed robbery, MCL 750.529, unlawful
imprisonment, MCL 750.349b, and two counts of possession of a firearm during the commission of a felony
("felony-firearm"), MCL 750.227b.

4. Length of sentence for each count or crime for which you were convicted in this case

He was sentenced to 21 to 40 years' imprisonment for his armed robbery convictions, 10 to 15 years' imprisonment
for his unlawful imprisonment conviction, and two years' imprisonment for each of the felony-firearm convictions.

 

 

 

 

 

 

5. |(a) What was your plea? N/A
INot guilty
Guilty 0
olo contendere (no contest)
7

 

 

 

 

 
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.2 Page 2 of 11

 

) If you entered a guilty plea to one count or charge, and a not guilty plea to another count or charge, give details:

 

 

 

 

 

6. [If you went to trial, what kind of trial did you have? (Check one)

 

 

 

 

 

 

 

Ka) Pury |

(b) Judge only
[7. [Did you testify at the trial? | Yes INo lo
8. Da you flea, direct appeal to the Michigan Court of Appeals from the judgment fees xK No 2

 

 

 

 

 

 

 

9. [If you did appeal, answer the following:

 

 

 

 

 

 

 

 

 

 

 

(a) a ya filed: After November 03, 2015 the final Within the Tine Preteribed.
|
(b) |Docket or case number: 326738
=
c) Result: The Court of Appeals Denied his Application for leave to Appeal
Pp Pp
J
d) (Date of result: July 14, 2016
=i

 

 

 

 

 

Grounds raised:

GROUD ONE: THE DEFENDANT WAS DENIED DUE PROCESS AND A FAIR TRIAL BY PETITIONER’S
IDENTIFICATION BY THE COMPLAINING WITNESS COURT AFTER THE COMPLAINT VIEWED MR.
QUINN'S PICTURE IN THE PAPER IDENTIFYING HIM AS A PERSON ARRESTED IN CONNECTION
WITH THIS CASE

GROUND TWO: THE DEFENDANT IS ENTITLED TO A NEW TRIAL AS HE WAS DENIED EFFECTIVE
ASSISTANCE OF COUNSEL

GROUND THREE: THE DEFENDANT IS ENTITLED TO BE RESENTENCED BECAUSE THE FACTS IN
SUPPORT OF SOME OF HIS OFFENSE VARIABLE SCORES WERE NOT FOUND BY THE JURY TO BE
PROVEN BEYOND A REASONABLE DOUBT, HE WAS SENTENCED PRIOR TO JULY 29, 2015, AND THE
SIXTH AMENDMENT VIOLATION ALTERED THE GUIDELINE RANGE

 

lease submit, if available, a copy of any brief filed on your behalf and a copy of the
ecision by the court.

 

 

 

(g) ae ‘you seek further review of the decision on appeal by the Michigan Yes lx bs le

 

 

 

 

 

 

 

 

 

 

If yes, answer the following: 4]

 
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.3 Page 3 of 11

 

(1) (Date youtiled: Within the Time Prescribed.

 

 

 

2) ket or case number: [157014

 

 

 

 

 

 

 

 

 

 

(3) Result: Denied because we are not persuaded that the questions
‘ presented should be reviewed by this Court
(4) Date of result: ‘May 1, 2018
Grounds Raised:

GROUD ONE: THE DEFENDANT WAS DENIED DUE PROCESS AND A FAIR TRIAL BY PETITIONER’S
IDENTIFICATION BY THE COMPLAINING WITNESS COURT AFTER THE COMPLAINT VIEWED MR.
QUINN'S PICTURE IN THE PAPER IDENTIFYING HIM AS A PERSON ARRESTED IN CONNECTION
WITH THIS CASE

GROUND TWO: THE DEFENDANT IS ENTITLED TO A NEW TRIAL AS HE WAS DENIED EFFECTIVE
ASSISTANCE OF COUNSEL

GROUND THREE: THE DEFENDANT IS ENTITLED TO BE RESENTENCED BECAUSE THE FACTS IN
SUPPORT OF SOME OF HIS OFFENSE VARIABLE SCORES WERE NOT FOUND BY THE JURY TO BE
PROVEN BEYOND A REASONABLE DOUBT, HE WAS SENTENCED PRIOR TO JULY 29, 2015, AND THE
SIXTH AMENDMENT VIOLATION ALTERED THE GUIDELINE RANGE

 

id you file a petition for certiorari in the United States
c upreme pear 5 Yes

 

 

 

 

 

0 No ly

 

 

f yes, answer the following:

 

 

 

 

 

 

 

 

 

 

 

K1) |Date you filed: L |

(2) [Docket or case number: | |

\3) Result: | |

(4) [Date of result: | |
Grounds Raised:

N/A

 

TU.
Did you file a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court Rules with respect to

the judgment of conviction and sentence? | __ [¥es lo _|No kx

\1. [If your answer to 10 was "yes," give the following information: |
Ka)|_K1) |Date you filed: a | :

 

 

 

 

 

 

 
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.4 Page 4 of11

 

 

 

 

 

2) [Name of court: | |
(3) [Docket or case number: | . |
Grounds Raised:
N/A
(5) Did You receive a hearing where evidence was given on your Yes INo
motion’? a 5

 

 

 

 

 

 

 

 

 

(6) [Result: |

 

\6) [Date of result: "

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

 

 

 

kb) [If you sought further review of the decision in the Michigan Court of Appeals, please answer the following:

 

 

 

 

 

 

 

 

k1)| [Date you filed: | |

(2) [Docket or case number: | _

\3) (Result: | il

(4) [Date of result: il }
Grounds Raised:

N/A

ease SUDMI available, a copy ol any brie ed on your be and a copy 6. é decision by the cou

 

 

(c)| [If you sought further review of the decision in the Michigan Supreme Court, please answer the following:

 

 

 

 

 

 

5
|

(1) Date you filed:
(2) Docket or case number: |
(3) jResult: I,
(4) [Date of result: a el

Grounds Raised:

 

 

 

N/A

ease suDMIT, IT available, a Copy of any Driel filed on your be and a copy 0 é€ decision by the cow

 

4
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.5 Page 5of11

 

(12. Other than a direct appeal or a motion for relief from judgment, have you previously filed any petitions, applications, or
motions with respect to this judgment in any court, state or federal? | [Yes lo INo x

 

 

 

 

 

13. If your answer to ]2 was “yes,” give the following information: ach additional sheets of paper, if necessary, t
newer the following for ekch pe tion, application, or motion you fled. en gs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)|_\(1) Date you filed: | |
(2) [Name of court: | 43
(2) [Docket or case number: | _ _|
(3) [Nature of the proceeding: | _|

Grounds Raised:
N/A

3) pid you receive a hearing where evidence was given on your motion? [ves ln Nok y
(6) Resulk L ]

 

 

 

 

 

 

Kb} Pid. vou appeal to the highest court having jurisdiction the result of action taken on any petition, application of
Hit yes, answer the following: ‘|

 

 

 

 

1) | Date you filed:

 

 

 

 

 

 

 

(2) | Name of court: |_

 

 

 

 

 

(3) | Result: —T. 1
(4 [Date of result and case [ 7
Grounds Raised:
N/A

 

[Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
Kc)| [If you did not appeal from the adverse action on any petition, application or motion, explain briefly why you did not: |

 

 

 

- For this petition, state every ground on which you claim that you are being held in violation of the Constitution, laws, or
panties of the United States. Attach additional pages if you have more than four grounds. State the facts supporting each
ground.

 

 

 

 
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.6 Page 6 of 11

 

CAUTION: To proceed in the federal court. you must ordinarily first exhaust your available state-court remedies o

 

leac’
ground on which you request action by the federal court. Also, if you fail to set forth all the grounds in this petition, you
ay be barred from presenting additional grounds at a later date.

 

 

 

GROUD ONE: THE DEFENDANT WAS DENIED DUE PROCESS AND A FAIR TRIAL BY PETITIONER’S
IDENTIFICATION BY THE COMPLAINING WITNESS COURT AFTER THE COMPLAINT VIEWED MR.
QUINN'S PICTURE IN THE PAPER IDENTIFYING HIM AS A PERSON ARRESTED IN CONNECTION
WITH THIS CASE

The Petitioner argues that Ferguson's identification of him after seeing his picture in the newspaper constitutes an
unnecessarily suggestive identification procedure that tainted Ferguson's subsequent identifications of defendant at
the preliminary examination and at trial and that: (1) error occurred, (2) the error was plain, i.e., clear or obvious
and (3) the plain error affected substantial rights, i.e., that the error affected the outcome of the state court
proceedings. As such, an identification procedure that is unnecessarily suggestive and conducive to irreparable
misidentification constitutes a denial of due process.

The facts and laws in support of this issue are fully set forth in the petitioner's memorandum of law which
incorporated them by reference therein.

 

 

 

 

Direct Appeal of Ground One:

 

 

(1) es INo
If you appealed from the judgment of conviction, did you raise this issue? x 0

 

 

 

 

 

 

 

 

(2) If you did not raise this issue in your direct appeal, explain why: N/A

GROUND TWO: THE DEFENDANT IS ENTITLED TO A NEW TRIAL AS HE WAS DENIED EFFECTIVE
ASSISTANCE OF COUNSEL

The Petitioner argues that trial counsel was ineffective for failing to bring a motion to suppress the pretrial
identification, failing to bring a motion to suppress his confession, and for failing to ask certain questions at trial
and to call alibi witnesses. Because no Ginther hearing was conducted, in order to establish ineffective assistance
of counsel, a defendant must show that his attorney's performance fell below an objective standard of
reasonableness and this performance so prejudiced him that he was deprived of a fair trial. In order to establish
prejudice a defendant must establish that there is a reasonable probability that the outcome would have been
different but for counsel's errors.

The facts and laws in support of this issue are fully set forth in the petitioner's memorandum of law which
incorporated them by reference therein.

 

 

 

prec Appeal of Ground Two:

 

 

 

1 YY IN:
(1) if you appealed from the judgment of conviction, did you raise this issue? “8 x -

 

 

 

 

 

 

 

 

(2) If you did not raise this issue in your direct appeal, explain why: N/A
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.7 Page 7 of 11

GROUND THREE: THE DEFENDANT IS ENTITLED TO BE RESENTENCED BECAUSE THE FACTS IN
SUPPORT OF SOME OF HIS OFFENSE VARIABLE SCORES WERE NOT FOUND BY THE JURY TO BE.
PROVEN BEYOND A REASONABLE DOUBT, HE WAS SENTENCED PRIOR TO JULY 29, 2015, AND THE
SIXTH AMENDMENT VIOLATION ALTERED THE GUIDELINE RANGE

The Petitioner argues that he is entitled to resentencing under People v Lockridge 498 Mich 358, 364 & 391 (2015)
because the trial court engaged in impermissible judicial fact finding in scoring OVs 3, 4, 7, and 13. The core
holding of Lockridge is that the sentencing guidelines are unconstitutional to the extent that they require judicial
fact finding beyond facts admitted by the defendant or found by the jury to score offense variables and that they
mandatorily increase the floor of the guidelines minimum sentence range. To remedy this constitutional violation
in Michigan the State severed MCL 769.34(2) to the extent that it makes the guidelines mandatory. Clearly, the
Petitioner’s minimum sentence range was altered by this Sixth Amendment violation and the Petitioner was entitled
to a US. v Crosby 397 F3d 103, 117-20 (2nd Cir 2005) remand for a determination of whether resentencing is
appropriate in order to undertake a proper application of the plain and harmless error doctrines on whether the
scoring OVs 3, 4, 7, and 13 was in violation of the Sixth Amendment under Alleyne v United States 570 US 99; 133
SC 2151 (2013). See People v Lockridge supra 498 Mich at 395-99 and People v Stokes 312 Mich App 181, 198-99

(2015).

The facts and laws in support of this issue are fully set forth in the petitioner's memorandum of law which
incorporated them by reference therein.

 

 

 

 

Direct Appeal of Ground Three:

 

 

) If you appealed from the judgment of conviction, did you raise this issue? I's

 

 

 

 

 

 

 

(2) If you did not raise this issue in your direct appeal, explain why: N/A

 

(c)| Post-Conviction Proceedings:
(7)

 

 

pid ygu raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
ulés?

|___Fe*_|o Re k

(2) [iF your answer fo Question (d)(1) is “Yes,” state:

 

 

 

 

 

 

 

[Date motion was filed: |

Name and location of the court where the motion was filed:

 

Docket or case number: | |

Result (attach a copy of the court’s opinion and order, if available): N/A

 

 

 

 

 

[Date of result: wa a
(3) [Did you receive a hearing on your motion? [res |No lo |
(4) [Did you appeal from the denial of your motion? Yes, [No lo al

 

7
 

 

 

Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelD.8 Page 8 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5) [If your answer to Question (d)(4) is “Yes,” did you raise this issue inthe [Yes 0
deal? bs 4

ig yes, answer the following: |

[Date you filed: i 7

Name and location of court: [ |

[Docket or case number: | |

Result (attach a copy of the court’s opinion and order, if available): N/A

Date of result: T 7

 

 

K9)

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 

 

 

 

 

used to exhaust your state remedies on Ground One: N/A

(e) If you did not exhaust your state remedies on Ground One, explain why: N/A

 

15.

Have you previously filed any type of petition, application or motion in a federal court regarding the conviction
that you challenge in this petition?

 

 

Feso_No lx |

“Yes” state the date of filing, the name and location of the court, the docket or case number, the type o
proceeding, the issues raised, the date of the court’s decision, and the result for each petition, application, or motion!
tiled. Attach a copy of any court opinion or order, if available:

 

 

 

 

 

16.

IDo you have any petition or pores now pending (filed and not decided yet) in any court, either state or federal, as to the
judgment you are challenging

 

 

 

 

es oO

O x

“Yes,” state the date of filing, the name and location of the court, the docket or case number, the type of proceeding,
land the issues raised:

 

 

 

 

 

 

 

 

 

 

 

17.

ive the name and address, if known, of each attorney who represented you in the following stages of the judgment you ar
challenging:

 

 

(a) At preliminary hearing: D/K AT THIS TIME

(b) At arraignment and plea Hearing: D/K AT THIS TIME
(c) Attrial: D/K AT THIS TIME

(d) Atsentencing: D/K AT THIS TIME

(e) On appeal: Lee A. Somerville P41168; PO Box 40250; Redford, Michigan 48240-0250; 313-387-
7861

(f) In any post-conviction proceeding: N/A
 

 

Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelID.9 Page 9of11

(g) On appeal from any adverse ruling in a post-conviction proceeding: N/A

 

18. |Do you have any future sentence to serve after you complete the sentence imposed by the judgment you are
challenging?

Yes 0}

| &X

 

 

 

 

 

 

 

 

 

(a) If so, give the name and location of court which imposed the sentence to be served in the future:

 

(b) \Give the date the other sentence was imposed:

Kc) Give the length of the above sentence: | 4

d) (Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be
served in the future?

Yes lo [No ix |

19. [TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain!
why the one- year statute of limitations as contained in 28 U .S.C. § 2244(d) does not bar your petition.*

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) [A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person!
in custody pursuant to

 

 

 

 

(A) the date on which the judgment became final by the conclusion of direct review or the expiration of the time for
seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of the Constitution]
or

laws of the United States is removed, if the applicant was prevented from filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court, if the right
has been

newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been discovered through the
exercise of due diligence.

 

(2) |The time during which a properly filed application for State post-conviction or other collateral review with
respect to

ne pertinent judgment or claim is pending shall not be counted toward any period of limitation under this
subsection.

 

 

 

 

erefore, petitioner asks that the Court grant him or her the relief to which he may be entitled in this proceeding.

 

 

 

 

DECLARATION OF SERVICE SUBMITTED BY;
——
The petitioner certify under 28 - a
USC 1746 that a copy of this MICAH ISHONE QUINN #948357
document was served to all
parties by U.S. Mail. patep: & //7% 2rF 2014
—————
Case 2:19-cv-00120-GJQ-MV ECF No. 1 filed 06/21/19 PagelID.10 Page 10 of 11

Wiican Zaskorer Guinn HES /
Avge rt Content ona Gar; \, ta
We \\ Trrdustttal “Parke Drive

} Munising Mx 4q¢6e2

C Lecl
ae
\Westert
\io Wi
Crtonds

 
mie 0o2 1P
epeqge2sTia — JUN
wi Zl

\LED FRO

 
